Citation Nr: 1812192	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987, with approximately two prior months of active service.  She also had active duty from June 1990 to February 1998, and subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that this case was remanded previously in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand is warranted for a new VA etiology opinion.  Per the Board's March 2017 remand, the Veteran was afforded with new VA examinations that were accomplished in March 2017 and November 2017.  

Upon review of the March 2017 and November 2017 VA examination reports, however, the Board finds that these examination reports are inadequate.  In the March 2017 VA examination report, the examiner found that the Veteran does not have any current diagnosis that could be associated with the Veteran's bilateral knee disability service connection claim.  See March 2017 VA examination report.  Moreover, in the November 2017 VA examination report, the examiner indicated that Veteran has bilateral knee strain that is "acute, self-limiting and portends to no chronic sequelae."  See November 2017 VA examination report.  

However, in rendering their opinions, neither examiner considered the Veteran's March 2008 right knee MRI that shows chondral thinning and early degenerative changes.  Instead, both the March 2017 VA examiner and the November 2017 VA examiner stated in their reports that they reviewed imaging studies that showed no degenerative or traumatic arthritis or any other significant diagnostic test findings.  See March 2017 and November 2017 VA examination reports.

Similarly, they also did not address the June 2008 private medical treatment record from Dr. W. H. H. that further discusses the Veteran's right knee MRI showing early degenerative changes, thinning of the articular cartilage of both the patellofemoral joints as well as the femortibial joints.  See June 2008 private medical treatment record from Dr. W. H. H. ("I went over the findings of her MRI of her right knee, pointing out the early degenerative changes, thinning of the articular cartilage of both the patellofemoral joints as well as the femortibial joints.")  Therefore, the Board cannot deem the March 2017 and November 2017 VA examination reports adequate because it does not appear that they have been made based on a full and complete record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Moreover, in this case, the Veteran is also alleging that her current bilateral knee disabilities are secondarily related to her service-connected back condition.  Here, however, the November 2017 VA examiner, who provided a secondary service connection etiology opinion, opined only that the Veteran's right and left knee strain is "less likely than not related secondarily" to the Veteran's already service connected back condition.  The examiner did not provide an opinion as to whether any current bilateral knee disability was proximately aggravated by a service-connected disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.); see also 38 C.F.R. § 3.310 (b) (service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability).  Thus, upon remand, the RO should ensure that the new examiner, if he or she finds a current bilateral knee disability, also provides a direct service connection etiology opinion and a secondary service connection etiology opinion, which also addresses the aggravation prong of secondary service connection for all of the Veteran's knee-related disabilities that were diagnosed in or active during the appeal period.  See 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination.  The examiner should review the claims file, including specifically the Veteran's March 2008 right knee MRI that shows chondral thinning and early degenerative changes and the June 2008 private medical treatment record from Dr. W. H. H. that also addresses the Veteran's right knee MRI showing early degenerative changes, thinning of the articular cartilage of both the patellofemoral joints as well as the femortibial joints.  

The examiner should determine if the Veteran has a current disability, explaining if it is acute, which has resolved, or chronic.  If the examiner finds a current bilateral knee disability, the examiner is then instructed to provide an opinion as to:

a) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral knee disability is related to:

(i)	her knee complaints during service,

(ii)	or to her parachute jumps during service, or

(iii)	 to service in any other way. 

b) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral knee disability is caused by her service-connected back disability. 

c) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral knee disability is aggravated by her service-connected back disability.  For this question, the examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the back disability and/or neurological impairment of the right lower extremity prior to aggravation by the service-connected disability.

The examiner is specifically instructed to answer questions a), b), and c), for EACH of the Veteran's current knee-related diagnoses, if any, which may include knee strain (defining if acute and resolved or chronic), early degenerative arthritis, anterior knee pain syndrome, and patella-femoral syndrome (PFS).  If the examiner finds that the Veteran no longer possesses some or any of these knee-related diagnoses, s/he should specifically state that these disabilities have resolved.

The examiner should indicate as such, and then address whether the Veteran's symptoms related to that particular diagnosis have nevertheless satisfied the relevant diagnostic criteria at any point during the appeal.  If so, the examiner should then opine on its etiology pursuant to questions a), b), and c), as the Board is seeking upon remand etiology opinions for ALL of the Veteran's knee-related diagnoses that were made or found or active during the appeal period.

The examiner must also explicitly discuss relevant evidence from the claims file used to render the opinion, including specifically the Veteran's:

(i)  March 2008 right knee MRI that shows chondral thinning and early degenerative changes, and

(ii) June 2008 private medical treatment record from Dr. W. H. H. that  addresses the Veteran's right knee MRI showing early degenerative changes, thinning of the articular cartilage of both the patellofemoral joints as well as the femortibial joints.  

The examiner is also advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

For all opinions, the RO should ensure that a rationale is provided, to include specific discussion of the medical principles involved and the relevant facts.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

2. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

3. The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.P.R. §§ 3.158, 3.655.

4. After any needed development, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).
ik





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

